Per Curiam:

It appearing from the record that the trial court found that John Hannon was the owner of the real estate in controversy, and as the evidence upon this point is not all preserved, we cannot say that the decision is contrary to *733the evidence. If Hannon has the title, the question of possession seems to be immaterial. Unless the contrary affirmatively appears, it will be presumed that the proceedings in the trial court submitted for review are regular. (The State v. English, 34 Kas. 629; The State v. Herold, 9 id. 194.)
No attempt was made before the court below to have the taxes assessed as a lien upon the real estate described in the tax deed, and therefore this matter cannot be now considered. We do not pass upon the question as to the right of the plaintiff to obtain another tax deed, because this question is not properly in the case.
The judgment of the district court will be affirmed.